 COUSINS ASSOCIATES, INC.73Cousins Associates,Inc.andJohn G. Seymour,and Robert G.KilpatrickCousins Associates,Inc.andCarl Genovese.Cases Nos. 2-CA-6157 and 2-CA-6159.November 12, 1959DECISION AND ORDEROn June 12, 1959, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, except as modified herein.'1.We find no error in the Trial Examiner's denial of the Respond-ent'smotions of May 20 and June 8, 1959, to reopen the record. Re-ILIn his Intermediate Report, the Trial Examiner stated that he could not credit thedenial by Wilson, secretary-treasurer of Respondent,that he threatened employees withimposition of a requirement to remain on the"island"in bad weather should the Unionbe successful in its campaign for recognition.The Trial Examiner based his refusal tocredit such denial by Wilson on the latter's admission on the record that some of the"accusations"made against him were true.We do not share the Trial Examiner's beliefthat such a general admission should negate a specific denial in a given instance.How-ever, even assuming that Wilson never made such a statement,this does not affect ourfinding of conduct violative of the Act'on the part of Respondent.Nor is such findingaffected by the inaccuracies in the Intermediate Report noted below.At one point inhis Intermediate Report, the Trial Examiner stated that the threedischarged individuals were"employees of long and satisfactory service." In'fact, eachof the three men had been employed by Respondent only since June 24, 1958, the effectivedate of the lease of the two service stations by Cities Service to the Respondent.The Trial Examiner further stated,with respect to employee Genovese,that it is un-disputed that he had never before failed to inform his supervisors when he could not comein to work.The record establishes that there is dispute with respect to this point.Secretary-TreasurerWilson testified that Genovese did not call in one day in August1958,when he stayed home from work allegedly to go swimming.In affirming the Trial Examiner's finding that Shop Steward Carangi was discrimina-torily discharged,we do not rely upon his finding that Wilson's contention of economicnecessity is refuted by his earlier testimony that two or three new attendants had beenhired shortly after the discharges.Wilson testified that additional employees were hiredto replace several who had quit.There is, however,no other evidence in the recordestablishing the financial necessity for a reduction in force ; and we are satisfied, in anyevent,upon the entire record,that Carangi was discharged for discriminatory reasons.k125 NLR1 No. 15. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent initially contended that the record should be reopened be-cause it had not been represented at the hearing by counsel. It shouldbe noted, however, that Respondent had due notice of hearing, andwas thus afforded an ample opportunity to secure counsel. The com-plaint and notice of hearing issued on January 28, 1959. The hearingwas originally scheduled for March 2, 1959, and was subsequentlypostponed to April 6, 1959.The Respondent's secretary-treasurer,.John E. Wilson, answered the complaint by letter of February 2, 1959.It should also be noted that Wilson, who appeared on behalf of theRespondent at the hearing, and who is not an attorney, was specificallyapprised of his right to be represented by counsel but chose to appearpersonally and conduct the case for Respondent.At no time durin -the hearing did the Respondent request adjournment for the reasonthat it was unrepresented by counsel.Respondent now also contends that, because it lacked representationby counsel, it did not receive a fair and impartial hearing in that theTrial Examiner failed to fully inquire into the facts by calling andquestioning witnesses, failed to prevent the General Counsel from ask-ing leading questions, and failed to direct the attention of Respond-ent's representative,Wilson, to the fact that certain of the GeneralCounsel's evidence was uncontradicted and would remain so unlessWilson called witnesses who could properly refute it-all of whichRespondent states to be the duty of the Trial Examiner where a re-spondent lacks counsel.We find no merit in this contention.Therecord established that the Trial Examiner explained to Wilson theprocedure to be utilized at the hearing and detailed the rights ofRespondent with respect thereto.Both the Trial Examiner andcounsel for the General Counsel offered to answer any questionsWilson might have during the course of the hearing.The Trial:Examiner frequently questioned witnesses in order to become betteracquainted with the facts of the case; and, when Wilson was unableto properly phrase questions to meet the General Counsel's objectionsof leading the witness, the Trial Examiner rephrased such questionsin proper form and asked them of the witness on Respondent's behalf.We do not deem it necessary for a Trial Examiner at a hearing toprovide all of the legal services that one would expect from his owncounsel.In all of these circumstances, especially in view of the factthat no assertion has been made by Respondent that it seeks to intro-duce newly discovered evidence, we do not believe that the Respondenthas shown adequate reason for reopening the record.A. M. AndrewsCompany of Oregon, et al.,11.2NLRB 626, 627.2.Respondent contends that the Trial Examiner erred in admittingtestimony concerning events which transpired prior to the lease ofthe two service stations herein by Cities Service to the Respondent.The Trial Examiner stated in his Intermediate Report that he "spe- COUSINS ASSOCIATES, INC.75cifically excludes as findings of unfair labor practices any incident ofinterrogation occurring before the Respondent took over the stations.Such incidents are relevant, however, to the issue of knowledge on thepart of supervisors as to union adherence of the employees."Weagree.Knowledge gained prior to the June 24, 1958, leasing certainlywas not expunged from the minds of these supervisors, who continuedat their same jobs upon Respondent's taking over management of thestations.Respondent's supervisors having been in possession of suchknowledge after June 24, 1958, Respondent itself, is deemed to havebeen in possession of such knowledge.Kollers Craft Plastic Products,Inc.,114 NLRB 990.We find that such testimony was admissible forthis limited purpose.In addition, Respondent had independentknowledge of the union adherence of the discharged employees as evi-denced by the events occurring subsequent to the leasing. Such knowl-edge was acquired as a result of several instances of interrogation bysupervisors and by Wilson, Respondent's secretary-treasurer.3. It is further contended by Respondent that Station ManagersGregory and Sullivan and Assistant Managers Murphy and Pepperwere not supervisory employees.Respondent states that Gregory wasnot hired until February 1, 1959; that Sullivan was never hired; andthatMurphy and Pepper were not hired until September 2-1, 1958,.which was subsequent to the discharges in issue herein.The recordestablishes,however, that an arrangement existed between CitiesService and the Respondent, whereby Cities Service would maintainthese men on its payroll in order that their period of service with thatCompany would not be interrupted.The purpose of this arrange-ment was to assure these men certain fringe benefits should Respond-ent later desire to dispense with their services, or should the lease toRespondent be terminated. In either such case, these employees wouldagain go to work for Cities Service. In actuality, the Respondentbegan reimbursing Cities Service for the salaries of each of these em-ployees as soon as its lease became effective.Each of these men wasresponsible only to Respondent and worked only for Respondent.The payroll arrangement was purely an accommodation to theseemployees.'The record establishes, in addition, that the managers and assistantmanagers were in charge of seeing that the two stations were properlyrun.All of the other employees worked under their direction; thegreat majority of all orders given originated with the managers orassistantmanagers; and their positions required them to exerciseauthority of more than a routine nature. Further, both the managersand assistant managers had the authority to discharge employees.32It was decided by Respondent, after September 1, 1958, that the services of Sullivanwere not needed. Sullivan then returned to Cities Service's employ elsewhere.8Pepper,assistant manager, notified Genovese that he, Pepper,had been the one whohad terminated him.Upon learning that Carangi was not returning to college in the 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner correctly found that the managers and assistantmanagers at Respondent's service stations were supervisors withinthe meaning of Section 2(11) of the Act.Despite its position that the managers and assistant managers werenot supervisors within the meaning of the Act, Respondent contendsthat the shift managers, who were subordinate to the managers andassistantmanagers were supervisors. (Two of the discriminateesherein, Seymour and Kilpatrick, were shift managers.)The recordshows that 80 percent of the work of shift managers is identical towork done by attendants and includes such tasks as pumping gas,changing oil, and cleaning restrooms.Their duties differ from thoseof regular attendants in that they also read the meters on the pumps,count and replenish, if necessary, the supply of cans of oil on theservice islands, and hold and count the change made available fordealing with customers.They do not give instructions to attendantsunless so instructed by the manager or assistant managers, and theyhave no authority to hire or discharge employees or to recommendsuch action.Accordingly, we find, in agreement with the TrialExaminer, that the shift managers at the Respondent's service sta-tions are not supervisors within the meaning of the Act.4.Respondent contends that the complaint herein should be dis-missed because the Board did not follow its own rules and regulationsin that no opportunity for settlement was afforded Respondent inaccordance with Section 101.7 of the Board's Statement of Procedureand Section 1002(B) of the Administrative Procedure Act. Suchcontention is without merit. "Nothing in the [Administrative Pro-cedure] Act or in the Board's own Statement of Procedure requiresthe General Counsel to take the initiative in broaching settlement; heneed only be receptive to settlement overtures made by parties re-spondent."Gimbel Brothers, Inc.,100 NLRB 870, 871. Respondentherein made no such overtures of settlement.ORDERUpon the entire record in the case, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Cousins Associates, Inc., New-burgh, New York, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Local 14-539, Oil, Chemical andAtomic Workers International Union, AFL-CIO, or in any otherfall,Murphy, an assistant manager, stated : "Damn it, I thought you were going to saveme the trouble of firing you." On another occasion, an assistant manager discharged, onthe spot, an employee who had been misbehaving. Although there is, in the record, noinstance of a manager's discharging an employee, that the managers possessed suchauthority may be inferred from the fact that their subordinates, the assistant managers,possessed such authority. COUSINS ASSOCIATES, INC.77labor organization of its employees, by discharging employees orotherwise discriminating in regard to hire or tenure of employmentor any term or condition of employment.(b) Interrogating employees regarding their union activities, af-filiations, or sympathies in a manner constituting interference, re-straint, or coercion in violation of Section 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection orto refrain from any or all such activities, except to the extent that suchrightmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to John G. Seymour, Robert G. Kilpatrick, Oscar F.Carangi, and Carl Genovese immediate reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make them whole for anyloss of pay they may have suffered by reason of the discriminationagainst them, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of back pay dueand the rights of employment under the terms of this Order.(c)Post at its Modena and Plattekill service stations the noticeattached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Second Region, shall,after being duly signed by Respondent's representative, be posted byitat each service station immediately after receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Second Region in writ-ing, within 10daysfrom the date of this Order, what steps have beentaken to comply herewith.' In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in Local 14-539, Oil,Chemical and Atomic Workers International Union, AFL-CIO,or any labor organization, by discriminating in respect to the hire,tenure, or other conditions of employment of any employee.WE WILL NOT interrogate our employees concerning their organi-zational activities in a manner constituting interference, restraint,or coercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist theabove-named or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8(a) (3) of the Act.WE WILL offer to John G. Seymour, Robert G. Kilpatrick,Oscar F. Carangi, and Carl Genovese immediate reinstatement totheir former or substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, and makethem whole for any loss of pay suffered as a result of the dis-crimination against them.CoUSINs AssoCIATEs, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and served in the above-entitled proceedings,an orderconsolidating cases,a complaint and notice of hearing thereon having been issuedand served by the General Counsel of the National Labor Relations Board, and ananswer having been filed by an officer of the Respondent Corporation, a hearinginvolving allegations of unfair labor practices in violation of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended, was held in Newburgh,New York, on April 6 and 7, 1959, before the duly designated Trial Examiner. COUSINS ASSOCIATES, INC.79At the hearing General Counsel and the Respondent were represented, wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence pertinent to the issues, to argue orally, and to file briefs andproposed findings of fact and conclusions of law.On May 20, 1959, a motion and accompanying affidavit was received from Attor-ney Charles R. Katz,' stating that he had been retained as counsel for the Respondentand requesting that the hearing be reopened.General Counsel opposed the motion.Said motion was deniedon May 25, 1959. Accompanying counsel's brief, receivedon June 8, are certainaffidavits in apparent support of what appears to be a renewalof said motion to reopen.The Trial Examiner is not persuaded that the rulingshould be reversed. It is reaffirmed. (SeeA. M. Andrews Company of Oregon,et al.,112 NLRB 626.)Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCousins Associates, Inc., is a New York corporation, having its principal office atNewburgh, New York. It operates two automobile service stations on the New YorkState Thruway, known as the Plattekill Service Station and the Modena ServiceStation, under lease from Cities Service Oil Company, and is engaged at said servicestations in the retail sale of gasoline, oil, automobile accessories, and related productsand services.During the period from June 24, 1958, when the Respondent began operations asabove described, to the date of the issuance of the complaint in March 1959, theRespondent sold products and services valued at more than $500,000.The Respondent is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATIONINVOLVEDLocal 14-539, Oil, Chemical and Atomic WorkersInternational Union,AFL-CIO,is a labor organization admitting to membership employeesof theRespondent.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesThe Respondent leased from Cities Service and assumed operation of the twoservice stations at Modena and Plattekill just a few days before there was to beheld, pursuant to a Board hearing, an election among the employees at the twostations, to determine whether or not they desired to have the above-named labororganization represent them in collective bargaining. It appears that this election,in Case No. 2-RC-9424, was canceled because of the change in operating controlfrom Cities Service to Cousins Associates.According to the testimony of J. E. Wilson, secretary-treasurer of the RespondentCorporation and most active in its management, when taking over operation of thetwo stations on June 24 he "tried to hire everyone that was already employed there."On that date, and upon their release from Cities Service payroll, a number of theemployees and Bernard Walsh, an officer of Local 14-539, raised with Wilson thequestion of recognizing the Union.Wilson agreed to "consider" the matter, but saidhe wanted to "get his feet on the ground first," according to Walsh's undisputedtestimony.With this tentative assurance of later consideration, a number of theemployees who had been on Cities Service payroll were placed on the payroll ofthe Respondent.It is clear from Wilson's own testimony, however, that shortly after taking overoperating control of these employees, he had a change of mind on the matter ofrecognizing the Union.And the testimony of several employees is undisputed, asfindings below reveal in more detail, to the effect that Wilson and his supervisorymanagers and assistant managers began a campaign designed to discourage unionactivity.Early in September the Respondent dismissed from its service four employees:John G. Seymour, Robert G. Kilpatrick, Oscar F. Carangi, and Carl Genovese. It isGeneral Counsel's claim that these four employees were discharged to discourageunion membership and activity, and that such conduct and certain coercive remarks'Wilson, an officer of the Respondent, appeared at the hearing ; onMay20, 1959, by amotion hereinafter described, Katz informed the Trial Examiner that he had been re-tained as counsel and he thereafter filed a brief for the Respondent. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade by the Respondent's supervisors, interfered with rights guaranteed to employeesby the Act. The Respondent, on the other hand, contends that the dismissals werefor legal cause, and that it in no way violated the Act.B. Interference, restraint, and coercionSince the motive for the dismissals is the chief issues in this case, it may be wellfirst to consider remarks atributed to Wilson and his supervisors which may throwlight upon that motive.It is undisputed that on several occasions during the summer of 1958 ManagerGregory at the Modena station told John Seymour, who was on the union organizingcommittee of employees, that "unions were no good," and that it was a question astowhether the employees "wanted a union" or "wanted a job."He also toldSeymour that he "should try and talk the men out of negotiating for this Union"and that he would have a "hard time finding a job elsewhere" if he should be firedfor "negotiating with the Union."ThatWilson himself, after persuading the former Cities Service employees tocontinue operating the two stations for him with the assurance that he would laterconsider recognizing the Union as their bargaining agent, not only changed his mindbut openly tried to dissuade and discourage such activity is made clear by thecredible and largely undisputed testimony of several employees besides that of thefour whose discharges are in issue.Early in July employees DeLauri and Kilpatrick approached Wilson with a peti-tion signed by 27 of the 31 employees, according to DeLauri's uncontradictedtestimony, to discuss the question of recognition which Wilson had deferred onJune 24. They handed him the document, and Wilson promptly returned it to them.Among other things he declared that there were "strictly no benefits to be derivedfrom having a union" and warned them that if they insisted upon being so repre-sented "there would be no coffee breaks" and in bad weather the attendants wouldbe required to remain at their stations on the "island," 2 where the gas pumps arelocated.FinallyWilson told the committee to "give him more time."A week or so later DeLauri, another employee, and the union representative againsubmitted the petition to Wilson, who again gave it back and asked for "more time."In August Wilson called separately a number of employees from their work andtried to discourage their union adherence.For example, he told DeLauri that afterhis 18-month lease with Cities Service was up "the boys could have a union if theywanted it" but if they insisted upon a union "he could lease the station out in-definitely" and "this could go on and on from one person to another."Wilson asked employee Harry O'Jea to try to get the union "vote" postponed,and said that if he was "pushed" for such a vote he "would probably have to followprocedures on re-leasing the station back to Cities Service or to another person."He told the same employee that if he did re-lease the stations, the union "insti-gators" would probably find it pretty hard to find a job."Wilson made similarthreats to subleasing the stations if the Union came in to employees Joseph O'Jeaand M. E. Watters.The foregoing findings make it plain, in view of the Trial Examiner, that by earlySeptemberWilson and Gregory had manifested to employees their opposition todealing with the Union and to rights accorded the employees under the Act.C. The dischargesIn the light of the circumstances described by employees who were not themselvesdischarged (and whose testimony in the main not only lacks specific denial but wasthus generally characterized by Wilson: "Some of the accusations that have beenmade are true with a litle change of wording"), attention is now turned to the fourdischarges in early September.Since all three were summarily dismissed on September 4, 1958, the terminationsof Seymour, Kilpatrick, and Carangi will be treated as a group.Both Seymour and Kilpatrick were shift managers 3 at the Modena station, whileCarangi was an attendant at the Plattekill station.2 The Trial Examiner cannot credit Wilson's denial that he threatened to invoke thisrequirement.He readily admitted,as noted hereinafter, that some of the "accusations"were true.8 The title "shift manager" was accompanied with no authority to (hire or fire or toexercise other managerial functions qualifying the holder as a supervisor within the mean-ing of the Act. There were four shift managers at each station,they operated under thesupervision of two assistant managers and a manager at each station. COUSINS ASSOCIATES, INC.81All threewere active union leaders,and wereknown to managementas such.Kilpatrick was the union steward at Modena, Carangi at Plattekill.As found above,in July Kilpatrick and another employee twice approached Wilson with the petitionseeking recognition.Seymour was on the organizing committee of employees, andwas withthe unionrepresentative on June 24 when the latter first asked Wilson forrecognition.In mid-July Wilson asked Seymour if he was "still interested" in theUnion.When Seymour replied that he was, Wilson told him he "would be forcedto lease the station out the same way that Cities Service Oil Company had done."At the sametimeWilson accused him of being a union "instigator" and warned himthat if he left for any reason he "would probably have a hard time finding a jobelsewhere because of that reason." 4During a similar interview in August withKilpatrick,Wilson told this employee that they did not needa union,and that hecould be "branded a Unioninstigatorand can be blackballed around here and won'tbe able to get a job any place." 5And in August Wilson interrogated Carangi as towhether or not he was a union member and then told him he could "go farther"without the Union than with it.A few days before being discharged, this employeewas asked by Assistant Manager Murphy if he was returning to college that fall.When the employee replied that he was not, Murphy replied, "Damn it, I thoughtyou were going to save me the trouble of firing you." sThere isno evidencethat any of the three employees was accorded advance warn-ing of discharge.Seymour, at home on September 4, was visited by another mem-ber of the Respondent firm, given his paychecks, and told he was fired.WhenSeymour asked why, he was merely told to see Wilson.September 4 was also Kilpatrick's day off duty, but he reported at the station topick up his regular paycheck.Upon arrival he was informed by Wilson that hewas fired.He asked why.Wilson replied that he was "unqualified."Kilpatricksought an explanation.Wilson said that he did too much work himself. The em-ployee countered by stating in effect that in order to give service, nine-tenths of thetime he had to work along with the attendants because there were not men enough.Wilson handed him his payin full.At the Plattekill station the same day, Carangi was summoned from his day offby Manager Gregory, and discharged.To Carangi's request for an explanation,the manager said only that he was not "capable" and when the employee protestedhe added that he was only carrying out orders.In the evening of the same day, after both Seymour and Kilpatrick had been firedatModena, it is undisputed that together with the union steward, DeLauri, theywent to see Gregory, at the other station (and who by then had been made managerof both stations) to seek a reason for their summary dismissals.Gregory gave themno reply fora time, andthen said that Seymour did not keep the stationclean andthat Kilpatrick was always counting his change.No member of management except Wilson testified as to the circumstances of thedischarges.Wilson gave the following reasons, in substance, for the dismissals:1.Carangi was "selected" because "we were going to have to cut down anyway"and "it was to ourinterestto keep the employees who were looking out for ourinterestas much as possible."He further said that Carangi's "sales when a contestwas on were very good, and for days when there was not a contest on . . . hewould appear to be sulking, and we got absolutely no sales from him."2.Kilpatrick, he said, was "spending all his time-practically all of his time-counting his money."3.Seymour, according to Wilson, "didn't act as a shift manager . . . when hewould cover the midnight shift, he would discourage work."Wilson's vague reasons for the discharges lacks not only the support of any com-pany records but the testimony of any of his managerial staff.His claim of reducingforce, in the case of Carangi, is refuted by his own earlier testimony, to the effectthat shortly after these discharges he hired two or three new attendants and appointedother shift managers.As to Seymour's "selling record,"it isuncontradicted that Gergory had compli-mented him on this, and that earlier he had promised him a promotion to the super-visory position of assistant manager.And it is likewise uncontradicted that Kilpatrick was the top salesman among theshiftmanagers,and had won the August contest for sales of `oil changes, and fan4The quotations are from Seymour's undisputed testimony.6The quotations are from Kilpatrick's undisputed testimony.6Wilson concededthe Respondent's responsibility for conduct of assistant managersand managers. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelts, and stuff like that."His achievement is obviously inconsistent with Wilson'scharge that he was always counting his change.The Trial Examiner can discern no merit in the reasons given by Wilson fordismissing these three employees of long and satisfactory service.The real motiveis revealed not only in the appraisal of management's earlier and repeated efforts todiscourage their union activity and leadership, but in certain unrefuted testimonyof employee M. E. Watters and C. Genovese.Watters testified that shortly after theaction he asked Gregory why Seymour and Kilpatrick had been let go. The manageradded, after saying that they "didn't clean up the station," that "Well, we got themanyway-they got the shop steward and the instigator."According to Genovese,on September 5 Gregory told him, "See, I told you the three agitators would befired" and named the three. The same day Assistant Manager Pepper told Genovesethat the "three agitators, Kilpatrick, Seymour and Carangi were gone and now theywere gone the Union was broken. .Undisputed testimony, in the opinion of the Trial Examiner, fully supports theconclusion here made: that Seymour, Kilpatrick, and Carangi were actually dis-missed on September 4 by the Respondent because of their union activity and todiscourage union membership.Carl Genovese:Genovese was also one of the attendants taken over by Wilsonfrom the Cities Service payroll.That his supervisors considered him to be activein the Union is established by his uncontradicted testimony. Just before the Re-spondent assumed control of the operations, Manager Gregory transferred him fromtheModena to the Plattekill station after accusing him of being "swayed by theagitators" atModena, and asking him how much he was paying for union dues.One of his assistant managers at Plattekill, after the Respondent took over, wasMurphy, who early in July queried the employee about his union sympathies andtold him he could "forget about the Union" or he would be "marked as an agitator"and if he lost his job would be "blackballed on any jobs in the Newburgh area."When Genovese protested that they "had a majority of the men signed up for theUnion," Murphy advised him, "Just forget about it. It is not going to come in."Several times during the summer Pepper, also an assistant manager, warnedGenovese: "I hope you forget about" the Union, "and if you don't you won't be herevery long."The last day Genovese worked was September 7. According to the work schedule,posted in advance at the station, he was due to have September 9 and 10 off. OnSeptember 8, a day when he was scheduled to work, according to his undisputedtestimony, he had to remain at home because his wife was injured in an ovenexplosion.He tried twice from a grocery store to telephone the station concerning.his absence, but each time received no answer.That evening he was visited at hishome by fellow employees DeLauri and Harry O'Jea, who informed him that hehad been terminated that day-a notice to that effect having been written on theposted schedule. Since he had not been due to report anyway on September 9 and 10,.itwas not until Thursday morning, September 11, that he took his uniforms back tothe station, customary when an employee is terminated.He asked Pepper if it washe who terminated him, and the assistant manager said that it was, and that he haddone so because Genovese had not called in to account for his absence on the8th.He declined to accept the employee's protest that he had tried, unsuccess-fully, to reach someone at the station by telephone.There is no contradiction in the record of Genovese's testimony upon which theforegoing findings are based.Wilson's claim, as a witness, that Genovese "firedhimself" by not reporting for work on September 8 and not notifying management,fails to withstand the scrutiny of reason in the light of practice. It is undisputedthat Genovese had never before failed to inform his superiors when he could notcome in to work, and it is likewise uncontradicted that no disciplinary measures hadbeen taken against another employee who in August had neither reported for worknor called in.The Trial Examiner is convinced and finds that the severity of the Respondent'saction, its refusal to accept or at least to investigate the reasonable explanationoffered by the employee, and the fact that it was taken publicly on September 8, evenbefore the employee had had an opportunity to proffer any explanation, plainlyexceeded the normal and reasonable conduct on the part of an employer. It is clear,and is concluded and found, that the reason advanced for his dismissal by the:Respondent was but a pretext and that the real reason lay elsewhere.In view of the several incidents of warnings and coercive interrogations of theemployee by his supervisors, the Trial Examiner concludes and finds that the realmotive for the Respondent's action in dismissing the employee was to discourage.union membership and activity. COUSINS ASSOCIATES, INC.83D. Conclusionsin generalIn summary, the Trial Examiner concludes and finds that the Respondent, by itsdiscriminatory discharges of Seymour, Kilpatrick, Carangi, and Genovese, for thepurpose of discouraging union membership and activity, and by the coercive interro-gations 7 and threats of economic reprisals uttered by Wilson, Gregory, Murphy,and Pepper, described above, interfered with, restrained, and coerced employees inthe exercise of rights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent offer immediate and full reinstate-ment to employees Seymour, Kilpatrick, Carangi, and Genovese, to their former orsubstantially equivalent positions, without prejudice to their seniority or other rightsand privileges and make each of them whole for any loss of pay he may have sufferedby reason of the discrimination against him, by payment to him of a sum of moneyequal to that which he would have earned as wages from the date of the discrimina-tion to the date of the offer of reinstatement, less his net earnings during such period,in accordance with the Board policy set forth in F.W. Woolworth Company,90NLRB 289.In the opinion of the Trial Examiner, the above-described unfair labor practicesindicate an opposition on the part of the Respondent to the purposes of the Actgenerally.Therefore, in order to make effective the interdependent guarantees inSection 7 of the Act, thereby minimizing industrial strife which burdens and ob-structs commerce, and thus effectuate the policies of the Act, it will be recom-mended that the Respondent cease and desist from infringing in any manner uponthe rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 14-539, Oil, Chemical and Atomic WorkersInternationalUnion, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By discriminatorily discharging Seymour, Kilpatrick, Carangi, and Genoveseto discourage membership and activity in the above-named labor organization, theRespondent had engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengagingin unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]4 The "coercive interrogations" include, in the opinion of the Trial Examiner, (1) Wilson'sasking Seymour if he was "still interested" in the Union, in a context of warning himthat he would have a hard time getting a job elsewhere because he was an "instigator" ;(2)Wilson's similar interrogation of Carangi followed by his statement that the employeecould "go places further without a Union" ; and (3) Murphy's querying of Genovese as tohis union sympathies in a context of warning him that he would be "marked as an agi-tator" and "blackballed" in the Newburgh area. The Trial Examiner specifically exclude&as findings of unfair labor practices any incident of interrogation occurring before theRespondent took over the stations.Such incidents are relevant, however, to the issue ofknowledge on the part of supervisors as to union adherence of the employee.